TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2013



                                      NO. 03-12-00539-CR


                                Joseph David Grant, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal of the trial

court’s judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the

Court that the trial court’s judgment of conviction is in all things affirmed; and it appearing that

the appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and

that this decision be certified below for observance.